 

FlLED
uNlTED sTATEs DlsTRlcT couRT January 31, 2019
EAsTERN DisTRlcT oF cALlFoRNlA

CLERK, US DS|TR|CT COURT
EASTERN D|STR|CT OF
CAL|FORNlA

 

 

UN|TED STATES OF AMER|CA, Case No. 2!19~mj-00025-KJN
P|aintif‘f,

v. ORDER FOR RELEASE OF
PERSON lN CUSTODY
ER|C WlLLlAM JOHN FR|CCERO

Defendant.

 

 

TO: UN|TED STATES MARSHAL:

This is to authorize and direct you to release ER|C WILL|AM JOHN
FRlCCERO
Case No. 2:19-m|`-00025-KJN Charge 21 USC § 846 and 841(a)(1) from custody
for the following reasons:

X Re|ease on Personal Recognizance

 

Bail Postedin the Sum of $

 

Unsecured Appearance Bond $

 

Appearance Bond with 10% Deposit
Appearance Bond with Surety
Corporate Surety Bail Bond

(Other); Pretrial Service conditions as stated on the

record in open court.

 

|ssued at Sacramento, California on January 31, 2019 at 2:00 PM

Bv¢ %¢,,MQ I/¢é/¢»-~»-`

Magistrate Jugge Kenda|l J. Newman

 

 

